Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 26, 2014                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  148358                                                                                                  Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 148358
                                                                   COA: 306784
                                                                   Berrien CC: 2009-003571-FH
                                                                               2009-004979-FH
                                                                               2010-005474-FH
  BETSY LOUISE KWASNY,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the October 31, 2013
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we VACATE that part of the Court of Appeals judgment
  regarding the restitution order in lower court No. 2009-004979-FH and we REMAND
  this case to the Court of Appeals for reconsideration in light of People v McKinley, 496
Mich. 410 (2014). The Court of Appeals evaluated the restitution order in accordance
  with People v Gahan, 456 Mich. 264 (1997), which was overruled in People v McKinley.
  In all other respects, leave to appeal is DENIED, because we are not persuaded that the
  remaining questions presented should be reviewed by this Court.

        We do not retain jurisdiction.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 26, 2014
           s1119
                                                                              Clerk